Citation Nr: 0919475	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-11 383	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for a seizure disorder for failure to submit new 
and material evidence.

In December 2006, the Veteran testified at a hearing before 
RO personnel.  In March 2008, the Veteran and his wife 
testified at a hearing before the undersigned Veterans Law 
Judge (Travel Board hearing); transcripts of the hearings are 
of record.

In May 2008, the Board remanded the Veteran's claim for 
further development.   The development has been completed, 
and the case is before the Board for final review.

In an April 2009 statement, the Veteran raised a claim for an 
increased rating for a service-connected bilateral knee 
disability.  This matter is referred to the RO for 
appropriate action.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a February 2004 decision, the RO denied the Veteran's 
application to reopen a claim for service connection for a 
seizure disorder, claimed as epilepsy.  A timely appeal was 
not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the February 2004 denial, when considered by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for 
service connection for a seizure disorder.

CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied the application 
to reopen a claim for service connection for a seizure 
disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's February 2004 denial 
is not new and material with respect to the application to 
reopen a claim for service connection for a seizure disorder, 
the criteria for reopening the claim for service connection 
for a seizure disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran was notified of the provisions of 
the VCAA by the RO in correspondence dated in March 2005.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in April 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the March 2005 VCAA notice letter shows the RO 
identified the bases for the denial in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private and VA treatment records, 
and a decision from the Office of Hearings and Appeals (OHA) 
from the Social Security Administration (SSA), have been 
obtained and associated with his claims file.

The Board notes that the OHA SSA decision dated in July 1991 
found that the Veteran was disabled for SSA purposes from 
January 1990 as a result of severe epilepsy.  When the record 
suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records 
would have no reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that SSA 
records would substantiate the Veteran's petition to reopen 
his claim for service connection for a seizure disorder 
because the record that the Administrative Law Judge relied 
upon in rendering a decision is already part of the Veteran's 
claims file for VA disability benefits.  Specifically, the 
July 1991 OHA SSA decision relied on a statement from a 
private neurologist, R. S., M.D., dated in January 1987, who 
indicated that the Veteran had psychomotor epilepsy.  
Moreover, the Veteran testified in March 2008 that the 
earliest treatment he received for a seizure disorder was in 
February 1980, and VA treatment records from 1975 to 1980 
that are also of record confirm that fact.  The Board is 
directed to avoid remanding a claim that would not result in 
any additional benefit to the Veteran.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  
Consequently, as the SSA records would not provide any new 
information necessary to substantiate his petition to reopen 
his claim for service connection for a seizure disorder, this 
writing decides the Veteran's claim on appeal.
  
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



New and Material Evidence Claims

In a February 2004 decision, the RO confirmed and continued a 
previous denial of service connection for a seizure disorder, 
also claimed as epilepsy.  It was noted that the Veteran 
claimed that his seizure disorder was due to head trauma 
while on active duty, but his service treatment records 
contained no evidence that his current disability originated 
in service.  It was further noted that the Board upheld the 
RO's determination on this factual basis in decisions in 
April 1985 and again in June 1988.  These Board decisions 
found that the first objective evidence of a seizure disorder 
was in 1980, approximately 18 years after separation from 
service.

Evidence of record at the time of the February 2004 RO 
decision included service treatment records; service 
personnel records related to an in-service accident at a 
swimming pool; statements from the Veteran and his 
representative, including correspondence with senators and 
photographs; VA treatment records dated from October 1975 to 
March 1980; a reply from the Department of the Army, 
indicating that the Veteran's Army record did not contain any 
reference to jumps made in Korea; a private medical opinion 
from J. L., M.D. dated in February 1983; a VA neurological 
examination report dated in May 1983; a transcript of a June 
1984 RO hearing; several lay statements from family members 
and a friend who served with the Veteran; a physician's 
statement from the Texas Department of Human Resources dated 
in December 1986; statements from R. S., M.D. dated in 
January and July 1987; an SSA decision and disability 
determination dated in July and September 1991, respectively; 
private treatment records from R. W., M.D. dated from January 
1997 to May 1998; and private treatment records from G. B., 
M.D. dated from May 1995 to June 1998 and from November 2002 
to April 2003. 

The Veteran attempted to reopen his claim for service 
connection for a seizure disorder in January 2005.  This 
appeal arises from the RO's May 2005 denial to reopen the 
Veteran's claim for service connection for a seizure 
disorder.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for service connection for a seizure disorder was the 
February 2004 RO decision, and a March 2004 letter from the 
RO that notified the Veteran of the decision.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

As an initial matter, the Board notes that the Veteran's 
January 2005 application to reopen his claim was received 
within one year of receiving notice of the February 2004 
decision.  The Board has carefully reviewed the January 2005 
application and finds that it cannot be construed as a notice 
of disagreement with the February 2004 denial to reopen the 
claim.  The Veteran indicated that his letter served as a 
"reopened claim for service connection for seizure 
disorder," and he did not express any specific disagreement 
with the February 2004 decision.  Therefore, the Board finds 
that the January 2005 correspondence from the Veteran, 
submitted within a year of the notice of the February 2004 
decision, is indeed a new claim.  See 38 C.F.R. §§ 20.302, 
20.1103 (2008).

Evidence added to the claims file since the February 2004 RO 
decision includes statements from the Veteran and his 
representative; VA treatment records dated from November 2004 
to May 2008, including VA examination reports for other 
claimed disabilities; a transcript of the December 2006 RO 
hearing; private treatment records from R. W., M.D., dated 
from January 2000 to November 2008, including an undated 
statement, indicating that the Veteran has a severe seizure 
disorder; a transcript of the March 2008 Travel Board 
hearing; notice of a VA neurological examination scheduled 
for September 2008; and a statement received in January 2009 
(dated in April 1993) from J. M., M.D., indicating that 
Veteran has a severe seizure disorder.

Most of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claim for service connection for a 
seizure disorder.

The additional private and VA treatment records contain no 
competent medical opinion that the Veteran's current seizure 
disorder was caused by military service, including any head 
injuries.  

In December 2006, the Veteran testified at an RO hearing that 
he believed that his seizure disorder was caused by hitting 
his head after a parachute malfunction in service.  He 
testified that he was observed for a couple hours for a brain 
concussion and released.  He further testified that he had 
headaches and mild seizures after service, but did not pay 
attention to them until he was first treated in 1980.

In March 2008, the Veteran testified at a Travel Board 
hearing that he has had constant headaches since a parachute 
malfunction in service that was followed by six hours of 
observation in the hospital.  He also testified about 
slipping and hitting his head at a swimming pool during 
active service and being treated for a brain concussion.  He 
again testified that he was first treated for a seizure 
disorder in 1980.

While statements from the Veteran and his representative 
reflect his continued assertion that his seizure disorder was 
the result of head trauma from a bad parachute landing or a 
fall at a swimming pool during service, his assertions are 
essentially cumulative of others that were previously of 
record.  Unfortunately, none of the additional evidence 
includes any medical opinion that his disability was the 
result of any events during military service.  

In addition, the Veteran was notified of a VA neurological 
examination scheduled for September 2008.  However, he failed 
to appear for the examination or to request a rescheduled 
examination.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
February 2004 RO decision is either cumulative or redundant 
of the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.  In addition, 
evidence added to the record clearly does not include 
competent evidence showing that the Veteran's seizure 
disorder was the result of active military service.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a seizure disorder has not been received.  As 
such, the requirements for reopening the claim are not met, 
and the February 2004 denial of the claim for service 
connection for a seizure disorder remains final.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a seizure disorder; 
the appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


